Case 1:17-cv-01616-LPS-CJB Document 181 Filed 07/15/19 Page 1 of 4 PageID #: 6472

                    MORRIS, NICHOLS, ARSHT                  &   TUNNELL      LLP

                                    1201 N ORTH M ARKET S TREET
                                           P.O. B OX 1347
                                W ILMINGTON , D ELAWARE 19899-1347

                                            302 658 9200
                                          302 658 3989 F AX
  JEREMY A. TIGAN
  302 351 9106                  Original Filing Date: July 8, 2019
                                Redacted Filing Date: July 15, 2019
  jtigan@mnat.com




  BY E-FILING                                                   REDACTED - PUBLIC VERSION

  The Honorable Christopher J. Burke
  United States District Court
  844 North King Street
  Wilmington, DE 19801
  Re: Guardant Health, Inc. v. Foundation Medicine, Inc., C.A. No. 17-1616-LPS-CJB; and
      Guardant Health, Inc. v. Personal Genome Diagnostics, Inc., C.A. No. 17-1623-LPS-CJB

  Dear Judge Burke:

          Defendants Foundation Medicine, Inc. (“FMI”) and Personal Genome Diagnostics, Inc.
  (“PGDx”) (collectively, “Defendants”) jointly request that the Court order Plaintiff Guardant
  Health, Inc. (“Guardant”) to search for and produce documents responsive to FMI’s Requests for
  Production (“RFP”) Nos. 90-104, 106-110 and PGDx’s RFP Nos. 138-152, 154-158
  (collectively, the “Requests”). Each of the Requests seeks documents related to Dr. Eltoukhy’s
  employment at Illumina and simultaneous involvement with Guardant and are, therefore, central
  to Defendants’ respective inequitable conduct claims.1

  I.       The Documents Defendants Seek Are Relevant to Their Respective Inequitable
           Conduct Claims and Proportional to the Needs of the Case

          Defendants’ inequitable conduct defenses are primarily premised on Guardant’s
  intentional omission of Dr. Eltoukhy as an inventor of the asserted patents because he was an
  employee of Illumina at the time and owed a duty to assign the inventions to Illumina.
  Defendants now seek to compel production of the following categories of documents that are
  directly relevant to this defense: (1) pre-2013 communications and documents between
  1
    The Requests were timely served on April 15, 2019, prior to the end of fact discovery on May
  15, 2019 (see C.A. No. 17-1616, D.I. 113). Moreover, on May 21, 2019, this Court expressly
  noted that it was “sympathetic to Defendant’s position that statements made by Dr. Eltoukhy in
  his recent Declaration, (D.I. 238), regarding Dr. Eltoukhy’s level of involvement with Plaintiff in
  2012, are very different than the answers that Dr. Eltoukhy and Dr. AmirAli Talasaz gave on this
  subject during their depositions.” Guardant Health, Inc. v. Personal Genome Diagnostics Inc.,
  C.A. No. 17-1623-LPS-CJB (“PGDx case”), D.I. 261. The Court then allowed Defendants to
  take “targeted, additional discovery with respect to this issue.” Id.
Case 1:17-cv-01616-LPS-CJB Document 181 Filed 07/15/19 Page 2 of 4 PageID #: 6473
  The Honorable Christopher J. Burke                                                        Page 2
  July 8, 2019

  Dr. Eltoukhy and Guardant (FMI RFP Nos. 90-92, 96-97; PGDx RFP Nos. 138-140, 144-145);
  (2) documents relating to Dr. Eltoukhy’s relationship with Guardant during his employment at
  Illumina (FMI RFP No. 93-94, 96-98; PGDx RFP Nos. 141-142, 144-146); (3) confidential
  Illumina documents in Guardant’s possession (FMI RFP No. 95; PGDx RFP No. 143);
  (4) documents relating to Dr. Eltoukhy’s compliance/noncompliance with Illumina’s
  employment agreements and policies (FMI RFP No. 98-104; PGDx RFP No. 146-152);
  (5) documents relating to Dr. Eltoukhy’s involvement in or awareness of the prosecution of the
  asserted patents (FMI RFP No. 106; PGDx RFP No. 154); (6) documents relating to any decision
  to name or omit Dr. Eltoukhy as an inventor on the asserted patents (FMI RFP No. 107, 109-110;
  PGDx RFP No. 155); and (7) documents relating to whether Illumina has any ownership interest
  in the asserted patents (FMI RFP No. 108; PGDx RFP No. 156). See Ex. 1 [FMI’s Third Set of
  RFPs]; Ex. 2 [PGDx’s Second Set of RFPs].

          Guardant served objections to the Requests on May 15, 2019, and flatly refused to search
  for and produce responsive documents. The Parties have since repeatedly conferred, but on June
  14, 2019, Guardant stated that it would not withdraw its objections because it believes the
  Requests are overbroad and not calculated to lead to the discovery of relevant evidence. See
  Ex. 3 [6/14/2019 12:23AM]. Although Guardant has vaguely suggested that it might be willing
  to reasonably search for documents responsive to narrowed Requests to the extent they are
  relevant to Defendants’ inequitable conduct claims, it refuses to specify what it considers to be
  relevant or whether it actually has conducted any searches for potentially relevant documents.

          Guardant has made clear, however, that it will not search for or produce any Illumina
  confidential documents or information in response to the Requests. See FMI RFP No. 95; PGDx
  RFP No. 143. Indeed, Guardant has already identified at least some Illumina communications in
  Guardant’s possession that it is improperly withholding on the basis of relevance. See Ex. 9
  [excerpts of Guardant’s14th Supplemental Privilege Log showing entries 1076, 1083-1093,
  1175-1181, 1213-1272, 1753-1768, and 4216]. Specifically, Guardant originally withheld as
  privileged certain pre-2013 communications between Dr. Eltoukhy and other Illumina employees
  that Guardant found in its files (presumably when they hit on Defendants’ search terms).
  Guardant then withdrew its claim of privilege and removed those Illumina-owned
  communications from its privilege log when Defendants challenged Guardant’s privilege claim.
  Guardant nonetheless continues to improperly withhold those documents on the basis of alleged
  irrelevance.2 Having previously been identified by Guardant as responsive and included on
  Guardant’s privilege log, however, those documents are presumptively discoverable and should
  be produced on that basis alone. See, e.g., Williams v. Corelogic Rental Prop. Sols., LLC,
  No. PX 16-58, 2016 WL 6277675, at *3 (D. Md. Oct. 26, 2016).




  2
    The parties have been actively conferring with respect to Guardant’s privilege log for nearly
  two months. As a result of those meet and confers, Guardant has now produced 14 versions of
  its privilege log, amending its log to: (1) remove entries over which it could not credibly claim
  privilege, (2) provide additional descriptions for certain entries over which it maintains its
  assertion of privilege, and (3) add entries relating to privileged documents that were
  inadvertently produced. See Ex. 4 [6/10/2019 10:58PM]; see Exs. 5-8.
Case 1:17-cv-01616-LPS-CJB Document 181 Filed 07/15/19 Page 3 of 4 PageID #: 6474
  The Honorable Christopher J. Burke                                                          Page 3
  July 8, 2019

          Moreover, there can be no question that the requested documents are not only relevant,
  they are pivotal to Defendants’ inequitable conduct claims. For example, communications and
  documents exchanged between Dr. Eltoukhy and Guardant while Dr. Eltoukhy was still
  employed at Illumina may shed light on the level of involvement he had in the development of
  Guardant’s technology during the critical 2012 timeframe. Similarly, documents related to
  Dr. Eltoukhy’s failure to comply with the terms of his employment agreements with Illumina
  (including the failure to return confidential Illumina documents to Illumina at the end of his
  employment) may provide evidence of Guardant’s deceptive intent in failing to name
  Dr. Eltoukhy as an inventor on the asserted patents. Further, to the extent non-privileged
  documents exist showing that Dr. Eltoukhy was directly involved in the prosecution of the
  asserted patents (as Guardant’s privilege log suggests), and in any decision regarding whether he
  should be named as an inventor on those patents, those documents also are directly relevant and
  should be produced.

          The Requests are also entirely proportional to the needs of the case given the significance
  of Defendants’ inequitable conduct claims. Here, Guardant is seeking to enforce the asserted
  patents against Defendants with the goal of ultimately removing Defendants’ life-saving
  genomic assays from the market through injunction. If Defendants are ultimately successful in
  proving that Guardant obtained the asserted patents through fraud on the Patent Office, the
  asserted patents will be rendered unenforceable. Cf. W.L. Gore & Assocs., Inc. v. C.R. Bard,
  Inc., No. 11-515-LPS, 2017 WL 4231572, at *2 (D. Del. Sept. 20, 2017) (“the public has an
  interest in invalidating patents that cannot survive a validity challenge”).

  II.    Guardant Has Failed To Articulate Any Undue Burden

         The documents sought are exclusively in Guardant’s possession and, indeed, at least
  some have already been located and reviewed by Guardant’s attorneys. Given the limited
  subject matter (Illumina-related documents) and discrete time frame (2011-2013) of the
  documents sought, there should be little burden to Guardant in collecting and producing those
  documents. Nor has Guardant ever articulated any undue burden that would prevent it from
  searching for and producing responsive documents. See Ex. 3 [6/14/2019 12:23AM].

  III.   Conclusion

         For the foregoing reasons, Defendants respectfully seek an order from the court requiring
  Guardant to (1) undertake a timely search for documents responsive to FMI’s RFP Nos. 90-109
  and PGDx’s RFP Nos. 138-152, and 154-158; and (2) to produce the documents described in the
  following entries of Guardant’s 14th Supplemental Privilege Log over which Guardant is no
  longer asserting privilege: 1076, 1083-1093, 1175-1181, 1213-1272, 1753-1768, and 4216.
Case 1:17-cv-01616-LPS-CJB Document 181 Filed 07/15/19 Page 4 of 4 PageID #: 6475
  The Honorable Christopher J. Burke                                     Page 4
  July 8, 2019

                                             Respectfully,




                                             Jeremy A. Tigan (#5239)

  JAT/rs
  cc:    Clerk of Court (by hand delivery)
         All Counsel of Record (by e-mail)
